CADWALADER, District Judge.
It is a criminal offense to carry on banking business in the way suggested in Pennsylvania without a license obtained in a particular manner, but that does not make the offender a bank located in Pennsylvania. This is not an assessment upon a stockholder as such, but upon the bank.
MeKENNAN, Circuit Judge
(CADWALA-DER, District Judge, concurring). We have decided, after full discussion, that even when a corporation carries on business in a state, it does not thereby become an inhabitant of it, and we cannot go farther and say that by-similar conduct a corporation becomes' located therein.
Injunction granted.